Mr. Presiding Justice McBride delivered the opinion of the court. 3. Justices of the peace, § 170*—when right to appeal exists. The authority for appeals from justices of the peace is purely statutory, and such appeals can be taken only in the manner provided by the statute. 4. Justices of the peace, § 171*—when statute confers no right of appeal from mere verdict. Hurd’s Rev. St., ch. 79, sec. 115 (J. & A. ¶ 6976), provides only for appeals from the judgments of justices of the peace, and not for appeals from the verdicts of juries in actions tried before such justices. 5. Justices of the peace, § 106*—what are requisites of judgment. Under Hurd’s Rev. St., ch. 79, sec. 39 (J. & A. ¶ 6900), providing for the rendering of judgments by justices of the peace, no formal words are required in entering such a judgment, but a judgment of some kind must be entered. 6. Justices of the peace, § 212*—when appeal should he dismissed. On appeal from a justice of the peace where it did not appear that the justice entered a judgment on the verdict of a jury in the action where an appeal was sought to be prosecuted, the denial of a motion to dismiss the appeal held erroneous. 7. Justices of the peace, § 162*—when court on appeal no jurisdiction to enter judgment. In an action tried in the County Court on appeal from a justice of the peace where it did not appear that the justice entered a judgment in the action in which the appeal was allowed, a judgment for plaintiff held erroneous, the court having in such case no jurisdiction to enter such judgment.